UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05459 Templeton Global Income Fund (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 11/30/13 Item 1. Schedule of Investments. Templeton Global Income Fund Statement of Investments, November 30, 2013 (unaudited) Principal Amount* Value Foreign Government and Agency Securities 77.6% Brazil 7.8% Letra Tesouro Nacional, Strip, 1/01/15 a BRL $ Nota Do Tesouro Nacional, 10.00%, 1/01/14 a BRL 10.00%, 1/01/17 a BRL b Index Linked, 6.00%, 5/15/15 a BRL b Index Linked, 6.00%, 8/15/16 a BRL b Index Linked, 6.00%, 5/15/17 a BRL b Index Linked, 6.00%, 8/15/18 a BRL b Index Linked, 6.00%, 5/15/45 a BRL Hungary 4.3% Government of Hungary, 5.50%, 2/12/14 HUF 7.75%, 8/24/15 HUF 5.50%, 2/12/16 HUF 5.50%, 12/22/16 HUF 6.50%, 6/24/19 HUF 7.50%, 11/12/20 HUF A, 8.00%, 2/12/15 HUF A, 6.75%, 11/24/17 HUF A, 5.50%, 12/20/18 HUF A, 7.00%, 6/24/22 HUF B, 6.75%, 2/24/17 HUF D, 6.75%, 8/22/14 HUF senior note, 6.25%, 1/29/20 senior note, 6.375%, 3/29/21 c senior note, Reg S, 3.50%, 7/18/16 EUR c senior note, Reg S, 4.375%, 7/04/17 EUR c senior note, Reg S, 5.75%, 6/11/18 EUR c senior note, Reg S, 3.875%, 2/24/20 EUR Iceland 0.3% d Government of Iceland, 144A, 5.875%, 5/11/22 Indonesia 2.7% Government of Indonesia, FR20, 14.275%, 12/15/13 IDR FR31, 11.00%, 11/15/20 IDR FR34, 12.80%, 6/15/21 IDR FR35, 12.90%, 6/15/22 IDR FR36, 11.50%, 9/15/19 IDR Ireland 10.2% Government of Ireland, 5.50%, 10/18/17 EUR 5.90%, 10/18/19 EUR 4.50%, 4/18/20 EUR 5.00%, 10/18/20 EUR senior bond, 4.50%, 10/18/18 EUR senior bond, 4.40%, 6/18/19 EUR senior bond, 5.40%, 3/13/25 EUR Lithuania 2.4% d Government of Lithuania, 144A, 6.75%, 1/15/15 7.375%, 2/11/20 6.125%, 3/09/21 Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Global Income Fund Statement of Investments, November 30, 2013 (unaudited) (continued) Malaysia 3.4% Government of Malaysia, 3.434%, 8/15/14 MYR 3.741%, 2/27/15 MYR 3.835%, 8/12/15 MYR 4.72%, 9/30/15 MYR 3.197%, 10/15/15 MYR senior bond, 5.094%, 4/30/14 MYR senior bond, 4.262%, 9/15/16 MYR senior note, 3.172%, 7/15/16 MYR Mexico 4.7% Government of Mexico, 7.00%, 6/19/14 e MXN 9.50%, 12/18/14 e MXN 6.00%, 6/18/15 e MXN 8.00%, 12/17/15 e MXN 6.25%, 6/16/16 e MXN 7.25%, 12/15/16 e MXN f Mexican Udibonos, Index Linked, 4.50%, 12/18/14 g MXN 5.00%, 6/16/16 g MXN 3.50%, 12/14/17 g MXN 4.00%, 6/13/19 g MXN 2.50%, 12/10/20 g MXN Peru 3.5% Government of Peru, 9.91%, 5/05/15 PEN senior bond, 7.84%, 8/12/20 PEN Philippines 0.0%  Government of the Philippines, senior bond, 7.00%, 1/27/16 PHP senior bond, 9.125%, 9/04/16 PHP senior note, 6.25%, 1/27/14 PHP Poland 11.5% Government of Poland, 5.75%, 4/25/14 PLN 5.50%, 4/25/15 PLN 6.25%, 10/24/15 PLN 5.00%, 4/25/16 PLN 4.75%, 10/25/16 PLN 5.75%, 9/23/22 PLN h FRN, 2.71%, 1/25/17 PLN h FRN, 2.71%, 1/25/21 PLN Russia 0.5% d Russia Foreign Bond, senior bond, 144A, 7.50%, 3/31/30 Serbia 0.5% d Government of Serbia, senior note, 144A, 5.25%, 11/21/17 7.25%, 9/28/21 Singapore 0.0%  Government of Singapore, senior note, 1.125%, 4/01/16 SGD Slovenia 0.9% d Government of Slovenia, senior note, 144A, 5.50%, 10/26/22 Templeton Global Income Fund Statement of Investments, November 30, 2013 (unaudited) (continued) 5.85%, 5/10/23 3,710,000 3,747,582 10,154,352 South Korea 15.2% Korea Monetary Stabilization Bond, senior bond, 3.47%, 2/02/14 15,212,670,000 KRW 14,397,847 senior bond, 3.59%, 4/02/14 11,914,340,000 KRW 11,297,101 senior bond, 2.47%, 4/02/15 2,986,000,000 KRW 2,811,678 senior bond, 2.80%, 8/02/15 18,216,010,000 KRW 17,197,063 senior bond, 2.81%, 10/02/15 8,004,000,000 KRW 7,560,342 senior note, 3.28%, 6/02/14 14,125,220,000 KRW 13,394,459 senior note, 2.57%, 6/09/14 3,393,000,000 KRW 3,206,037 senior note, 2.82%, 8/02/14 279,400,000 KRW 264,421 senior note, 2.78%, 10/02/14 1,114,000,000 KRW 1,053,971 senior note, 2.84%, 12/02/14 1,064,660,000 KRW 1,007,638 senior note, 2.74%, 2/02/15 1,859,780,000 KRW 1,757,910 senior note, 2.76%, 6/02/15 24,544,700,000 KRW 23,182,344 Korea Treasury Bond, senior bond, 3.00%, 12/10/13 67,166,110,000 KRW 63,476,387 senior bond, 5.25%, 9/10/15 4,000,000,000 KRW 3,934,497 senior note, 3.25%, 12/10/14 3,086,840,000 KRW 2,933,112 senior note, 4.50%, 3/10/15 310,500,000 KRW 299,742 senior note, 3.25%, 6/10/15 1,121,500,000 KRW 1,066,693 senior note, 4.00%, 9/10/15 1,635,500,000 KRW 1,575,706 senior note, 2.75%, 12/10/15 4,768,900,000 KRW 4,493,210 Korea Treasury Note, senior bond, 4.00%, 3/10/16 621,000,000 KRW 600,127 175,510,285 Sri Lanka 2.7% Government of Sri Lanka, A, 7.00%, 3/01/14 34,040,000 LKR 258,158 A, 11.25%, 7/15/14 585,500,000 LKR 4,509,131 A, 11.75%, 3/15/15 6,880,000 LKR 53,590 A, 6.50%, 7/15/15 194,620,000 LKR 1,408,522 A, 11.00%, 8/01/15 1,103,400,000 LKR 8,516,440 A, 6.40%, 8/01/16 87,600,000 LKR 604,720 A, 5.80%, 1/15/17 88,200,000 LKR 590,194 A, 8.00%, 11/15/18 413,650,000 LKR 2,775,347 A, 9.00%, 5/01/21 702,230,000 LKR 4,731,586 B, 11.75%, 4/01/14 53,610,000 LKR 411,582 B, 6.60%, 6/01/14 53,400,000 LKR 401,645 B, 6.40%, 10/01/16 96,500,000 LKR 658,748 B, 8.50%, 7/15/18 119,270,000 LKR 829,247 C, 8.50%, 4/01/18 197,210,000 LKR 1,374,505 D, 8.50%, 6/01/18 515,850,000 LKR 3,574,104 30,697,519 i Supranational 1.4% Inter -American Development Bank, senior note, 7.50%, 12/05/24 185,000,000 MXN 15,551,474 Sweden 2.9% Government of Sweden, 6.75%, 5/05/14 170,910,000 SEK 26,704,639 Kommuninvest I Sverige AB, 2.25%, 5/05/14 41,810,000 SEK 6,410,278 33,114,917 Ukraine 1.8% d Government of Ukraine, 144A, 9.25%, 7/24/17 17,380,000 16,228,575 senior bond, 144A, 7.80%, 11/28/22 2,240,000 1,942,752 senior note, 144A, 7.95%, 2/23/21 350,000 309,531 senior note, 144A, 7.50%, 4/17/23 3,290,000 2,821,175 21,302,033 Vietnam 0.9% d Government of Vietnam, 144A, 6.75%, 1/29/20 9,270,000 10,058,970 Total Foreign Government and Agency Securities (Cost $870,157,885) 898,893,514 Templeton Global Income Fund Statement of Investments, November 30, 2013 (unaudited) (continued) Quasi -Sovereign and Corporate Bonds (Cost $2,590,224) 0.2% South Korea 0.2% d The Export-Import Bank of Korea, senior note, 144A, 1.45%, 5/19/14 17,050,000 SEK 2,603,149 Municipal Bonds (Cost $651,218) 0.1% United States and U.S. Territories 0.1% Bexar County Revenue, Venue Project, Refunding, Series A, BHAC Insured, 5.25%, 8/15/47 730,000 763,909 Total Investments before Short Term Investments (Cost $873,399,327) 902,260,572 Short Term Investments 19.8% Foreign Government and Agency Securities 4.9% Hungary 0.0% † j Hungary Treasury Bills, 1/08/14 - 6/25/14 92,520,000 HUF 414,347 Malaysia 1.0% j Bank of Negara Monetary Notes, 1/30/14 - 10/16/14 36,505,000 MYR 11,136,214 j Malaysia Treasury Bill, 5/30/14 2,020,000 MYR 617,057 11,753,271 Philippines 1.0% j Philippine Treasury Bills, 3/05/14 - 10/08/14 498,635,000 PHP 11,378,919 Singapore 2.1% j Monetary Authority of Singapore Treasury Bill, 1/03/14 4,120,000 SGD 3,282,408 j Singapore Treasury Bills, 1/10/14 26,161,000 SGD 20,841,684 1/24/14 - 4/04/14 960,000 SGD 764,625 24,888,717 South Korea 0.8% Korea Monetary Stabilization Bond, senior bond, 2.55%, 5/09/14 5,866,600,000 KRW 5,543,391 2.72%, 9/09/14 3,353,000,000 KRW 3,170,197 8,713,588 Total Foreign Government and Agency Securities (Cost $56,822,171) 57,148,842 Total Investments before Money Market Funds (Cost $930,221,498) 959,409,414 Shares Money Market Funds (Cost $172,033,922) 14.9% United States 14.9% k,l Institutional Fiduciary Trust Money Market Portfolio 172,033,922 172,033,922 Total Investments (Cost $1,102,255,420) 97.7% 1,131,443,336 Other Assets, less Liabilities 2.3% 27,012,472 Net Assets 100.0% $ 1,158,455,808 * The principal amount is stated in U.S. dollars unless otherwise indicated. † Rounds to less than 0.1% of net assets. a Principal amount is stated in 1,000 Brazilian Real Units. b Redemption price at maturity is adjusted for inflation. c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Fund's Board of Directors. At November 30, 2013, the aggregate value of these securities was $29,440,207, representing 2.54% of net assets. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Directors. At November 30, 2013, the aggregate value of these securities was $87,678,525, representing 7.57% of net assets. Templeton Global Income Fund Statement of Investments, November 30, 2013 (unaudited) (continued) e Principal amount is stated in 100 Mexican Peso Units. f Principal amount of security is adjusted for inflation. g Principal amount is stated in 100 Unidad de Inversion Units. h The coupon rate shown represents the rate at period end. i A supranational organization is an entity formed by two or more central governments through international treaties. j The security is traded on a discount basis with no stated coupon rate. k Non-income producing. l The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. At November 30, 2013, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amount * Date Appreciation Depreciation Euro HSBK Sell 3,548,865 4,667,822 12/09/13 $ - $ (152,941 ) Euro UBSW Sell 1,325,806 1,740,478 12/09/13 - (60,491 ) Malaysian Ringgit JPHQ Buy 16,656,368 5,367,827 12/17/13 - (202,262 ) Swedish Krona DBAB Buy 93,370,021 10,596,382 EUR 12/17/13 - (163,728 ) Indian Rupee JPHQ Buy 159,192,000 2,280,034 12/18/13 258,792 - Indian Rupee DBAB Buy 108,491,000 1,685,991 12/26/13 40,720 - Indian Rupee JPHQ Buy 110,000,000 1,721,817 12/31/13 26,592 - Indian Rupee DBAB Buy 54,245,300 849,095 12/31/13 13,114 - Indian Rupee HSBK Buy 173,786,000 2,711,360 1/06/14 46,258 - Malaysian Ringgit DBAB Buy 6,824,400 2,206,188 1/08/14 - (89,767 ) Japanese Yen CITI Sell 94,950,000 1,088,265 1/10/14 160,919 - Chilean Peso MSCO Buy 1,432,600,000 2,910,901 1/13/14 - (236,219 ) Euro UBSW Sell 15,057,111 19,718,510 1/13/14 - (735,375 ) Euro JPHQ Sell 3,792,783 4,965,701 1/14/14 - (186,501 ) Euro CITI Sell 2,459,575 3,271,235 1/14/14 - (69,907 ) Indian Rupee DBAB Buy 110,524,000 1,766,067 1/15/14 - (16,697 ) Japanese Yen HSBK Sell 372,780,000 4,245,786 1/15/14 604,883 - Japanese Yen DBAB Sell 95,240,000 1,073,441 1/16/14 143,238 - Japanese Yen UBSW Sell 219,020,000 2,466,719 1/16/14 327,564 - Malaysian Ringgit JPHQ Buy 1,392,000 453,642 1/16/14 - (21,947 ) Indian Rupee DBAB Buy 237,003,000 3,781,243 1/17/14 - (32,065 ) Euro BZWS Sell 1,052,000 1,382,696 1/21/14 - (46,381 ) Chilean Peso DBAB Buy 1,968,980,000 4,001,992 1/22/14 - (329,317 ) Euro JPHQ Sell 2,459,575 3,277,015 1/22/14 - (64,171 ) Indian Rupee JPHQ Buy 33,196,000 529,898 1/22/14 - (5,500 ) Chilean Peso DBAB Buy 2,792,880,000 5,681,782 1/24/14 - (473,394 ) Euro UBSW Sell 4,351,556 5,797,012 1/27/14 - (114,364 ) Chilean Peso DBAB Buy 1,739,030,000 3,536,770 1/28/14 - (295,033 ) Japanese Yen DBAB Sell 631,276,974 7,049,436 1/28/14 883,459 - Japanese Yen HSBK Sell 817,266,455 9,131,469 1/28/14 1,148,847 - Chilean Peso DBAB Buy 561,810,000 1,145,032 1/29/14 - (97,856 ) Indian Rupee HSBK Buy 397,766,000 6,308,239 1/29/14 - (36,835 ) Chilean Peso JPHQ Buy 596,880,000 1,213,171 1/30/14 - (100,730 ) Malaysian Ringgit JPHQ Buy 8,765,000 2,821,958 1/30/14 - (103,707 ) Swedish Krona DBAB Buy 89,650,000 10,291,940 EUR 1/30/14 - (330,009 ) Templeton Global Income Fund Statement of Investments, November 30, 2013 (unaudited) (continued) Chilean Peso DBAB Buy 1/31/14 - ) Chilean Peso DBAB Buy 2/03/14 - ) Euro UBSW Sell 2/03/14 - ) Malaysian Ringgit JPHQ Buy 2/04/14 - ) Euro HSBK Sell 2/10/14 - ) Euro CITI Sell 2/10/14 - ) Euro UBSW Sell 2/10/14 - ) Japanese Yen CITI Sell 2/10/14 - South Korean Won HSBK Buy 2/10/14 - Chilean Peso BZWS Buy 2/11/14 - ) Euro BZWS Sell 2/11/14 - ) Chilean Peso DBAB Buy 2/12/14 - ) Indian Rupee HSBK Buy 2/12/14 - Japanese Yen GSCO Sell 2/12/14 - Euro UBSW Sell 2/13/14 - ) Indian Rupee HSBK Buy 2/13/14 - Chilean Peso MSCO Buy 2/14/14 - ) Chilean Peso DBAB Buy 2/14/14 - ) Chilean Peso DBAB Buy 2/18/14 - ) Japanese Yen GSCO Sell 2/18/14 - Japanese Yen JPHQ Sell 2/18/14 - Euro JPHQ Sell 2/19/14 - ) Malaysian Ringgit HSBK Buy 2/19/14 - ) Chilean Peso CITI Buy 2/20/14 - ) Indian Rupee DBAB Buy 2/20/14 - Chilean Peso JPHQ Buy 2/21/14 - ) Euro GSCO Sell 2/21/14 - ) Chilean Peso JPHQ Buy 2/24/14 - ) Chilean Peso MSCO Buy 2/24/14 - ) Japanese Yen HSBK Sell 2/24/14 - Chilean Peso DBAB Buy 2/25/14 - ) Japanese Yen JPHQ Sell 2/25/14 - Chilean Peso MSCO Buy 2/26/14 - ) Chilean Peso DBAB Buy 2/26/14 - ) Euro UBSW Sell 2/26/14 - ) Euro BZWS Sell 2/26/14 - ) Indian Rupee DBAB Buy 2/26/14 - Japanese Yen UBSW Sell 2/26/14 - Chilean Peso DBAB Buy 2/27/14 - ) Euro BZWS Sell 2/27/14 - ) Indian Rupee DBAB Buy 2/27/14 - Indian Rupee HSBK Buy 2/27/14 - Japanese Yen BZWS Sell 2/27/14 - Mexican Peso CITI Buy 2/27/14 - ) Swedish Krona DBAB Buy EUR 2/27/14 - ) Chilean Peso DBAB Buy 2/28/14 - ) Chilean Peso JPHQ Buy 2/28/14 - ) Euro UBSW Sell 2/28/14 - ) Indian Rupee JPHQ Buy 2/28/14 - ) Indian Rupee DBAB Buy 2/28/14 - ) Templeton Global Income Fund Statement of Investments, November 30, 2013 (unaudited) (continued) Mexican Peso MSCO Buy 2/28/14 - Chilean Peso DBAB Buy 3/03/14 - ) Euro DBAB Sell 3/03/14 - ) Indian Rupee HSBK Buy 3/03/14 - Japanese Yen JPHQ Sell 3/03/14 - Japanese Yen UBSW Sell 3/04/14 - Japanese Yen HSBK Sell 3/04/14 - Chilean Peso BZWS Buy 3/05/14 - ) Chilean Peso DBAB Buy 3/05/14 - ) Chilean Peso DBAB Buy 3/06/14 - ) Chilean Peso DBAB Buy 3/07/14 - ) Euro DBAB Sell 3/07/14 - ) Japanese Yen BZWS Sell 3/07/14 - Chilean Peso MSCO Buy 3/10/14 - ) Euro CITI Sell 3/10/14 - ) Euro MSCO Sell 3/10/14 - ) Euro BZWS Sell 3/10/14 - ) Euro HSBK Sell 3/10/14 - ) Mexican Peso HSBK Buy 3/10/14 - ) Chilean Peso DBAB Buy 3/13/14 - ) Euro JPHQ Sell 3/13/14 - ) Singapore Dollar DBAB Buy 3/14/14 - ) Chilean Peso DBAB Buy 3/18/14 - ) Singapore Dollar CITI Buy 3/18/14 - ) Japanese Yen CITI Sell 3/19/14 - Japanese Yen MSCO Sell 3/19/14 - Chilean Peso JPHQ Buy 3/21/14 - ) Japanese Yen BZWS Sell 3/25/14 - Chilean Peso DBAB Buy 4/04/14 - ) Euro HSBK Sell 4/10/14 - ) Euro UBSW Sell 4/11/14 - ) Euro JPHQ Sell 4/14/14 - ) Euro HSBK Sell 4/16/14 - ) Malaysian Ringgit JPHQ Buy 4/21/14 - ) Japanese Yen CITI Sell 4/22/14 - Euro DBAB Sell 4/23/14 - ) Mexican Peso CITI Buy 4/23/14 - ) Euro BZWS Sell 4/25/14 - ) Euro BZWS Sell 4/30/14 - ) Euro DBAB Sell 4/30/14 - ) Swedish Krona BZWS Buy EUR 4/30/14 - ) Euro BZWS Sell 5/05/14 - ) Chilean Peso MSCO Buy 5/12/14 - ) Japanese Yen CITI Sell 5/12/14 - Euro GSCO Sell 5/13/14 - ) Japanese Yen UBSW Sell 5/13/14 - Japanese Yen GSCO Sell 5/13/14 - Japanese Yen CITI Sell 5/14/14 - Chilean Peso MSCO Buy 5/22/14 - ) Mexican Peso JPHQ Buy 5/28/14 - ) Templeton Global Income Fund Statement of Investments, November 30, 2013 (unaudited) (continued) Euro GSCO Sell 5/30/14 - ) Euro DBAB Sell 6/09/14 - ) Japanese Yen CITI Sell 6/09/14 - Japanese Yen JPHQ Sell 6/09/14 - Japanese Yen HSBK Sell 6/09/14 - Japanese Yen JPHQ Sell 6/10/14 - Japanese Yen HSBK Sell 6/10/14 - Japanese Yen BZWS Sell 6/10/14 - Japanese Yen JPHQ Sell 6/11/14 - Japanese Yen DBAB Sell 6/11/14 - Polish Zloty CITI Buy EUR 6/11/14 - Polish Zloty DBAB Buy EUR 6/12/14 - Euro DBAB Sell 6/13/14 - ) Japanese Yen CITI Sell 6/16/14 - Japanese Yen JPHQ Sell 6/17/14 - Malaysian Ringgit HSBK Buy 6/24/14 - Malaysian Ringgit HSBK Buy 6/30/14 - Swedish Krona UBSW Buy EUR 6/30/14 - ) Swedish Krona BZWS Buy EUR 7/03/14 - ) Euro UBSW Sell 7/16/14 - ) Euro MSCO Sell 7/16/14 - ) Euro BZWS Sell 7/16/14 - ) Swedish Krona UBSW Buy EUR 7/16/14 - ) Euro BZWS Sell 7/18/14 - ) Malaysian Ringgit DBAB Buy EUR 7/18/14 - ) Euro MSCO Sell 7/22/14 - ) Euro DBAB Sell 7/22/14 - ) Malaysian Ringgit DBAB Buy EUR 7/22/14 - ) Malaysian Ringgit DBAB Buy 7/22/14 - ) Euro DBAB Sell 7/23/14 - ) Japanese Yen JPHQ Sell 7/24/14 - Japanese Yen CITI Sell 7/24/14 - Euro DBAB Sell 7/25/14 - ) Euro GSCO Sell 7/25/14 - ) Japanese Yen JPHQ Sell 7/25/14 - Malaysian Ringgit DBAB Buy 7/25/14 - ) Malaysian Ringgit DBAB Buy EUR 7/25/14 - ) Euro CITI Sell 7/28/14 - ) Swedish Krona DBAB Buy EUR 7/29/14 - ) Malaysian Ringgit JPHQ Buy EUR 7/30/14 - ) Malaysian Ringgit JPHQ Buy 7/30/14 - Chilean Peso MSCO Buy 7/31/14 - ) Euro JPHQ Sell 7/31/14 - ) Malaysian Ringgit HSBK Buy 7/31/14 - Euro GSCO Sell 8/01/14 - ) Euro HSBK Sell 8/04/14 - ) Euro BZWS Sell 8/05/14 - ) Euro JPHQ Sell 8/06/14 - ) Euro CITI Sell 8/08/14 - ) Euro JPHQ Sell 8/11/14 - ) Templeton Global Income Fund Statement of Investments, November 30, 2013 (unaudited) (continued) Euro DBAB Sell 8/11/14 - ) Euro CITI Sell 8/11/14 - ) Euro GSCO Sell 8/12/14 - ) Malaysian Ringgit HSBK Buy 8/12/14 - South Korean Won HSBK Buy JPY 8/12/14 - South Korean Won JPHQ Buy 8/18/14 - Japanese Yen DBAB Sell 8/19/14 - Chilean Peso MSCO Buy 8/20/14 - ) Japanese Yen JPHQ Sell 8/20/14 - Japanese Yen HSBK Sell 8/20/14 - Mexican Peso HSBK Buy 8/21/14 - Japanese Yen BZWS Sell 8/22/14 - Euro BZWS Sell 8/25/14 - ) Japanese Yen DBAB Sell 8/25/14 - Japanese Yen CITI Sell 8/25/14 - Japanese Yen HSBK Sell 8/25/14 - Japanese Yen BZWS Sell 8/26/14 - Japanese Yen JPHQ Sell 8/26/14 - Swedish Krona UBSW Buy EUR 8/26/14 - ) Swedish Krona DBAB Buy EUR 8/26/14 - ) Euro JPHQ Sell 8/27/14 - ) Japanese Yen JPHQ Sell 8/27/14 - Japanese Yen HSBK Sell 8/27/14 - Japanese Yen DBAB Sell 8/27/14 - Euro DBAB Sell 8/29/14 - ) Japanese Yen JPHQ Sell 8/29/14 - Euro DBAB Sell 9/03/14 - ) Euro DBAB Sell 9/05/14 - ) Euro BZWS Sell 9/19/14 - ) Euro BZWS Sell 9/24/14 - ) Chilean Peso DBAB Buy 9/30/14 - ) Japanese Yen JPHQ Sell 9/30/14 - Chilean Peso CITI Buy 10/20/14 - ) Euro HSBK Sell 10/20/14 - ) Malaysian Ringgit JPHQ Buy 10/20/14 - ) Mexican Peso DBAB Buy 10/21/14 - ) Japanese Yen BZWS Sell 10/22/14 - Malaysian Ringgit HSBK Buy 10/22/14 - ) Mexican Peso DBAB Buy 10/22/14 - ) Mexican Peso CITI Buy 10/23/14 - ) Malaysian Ringgit DBAB Buy 10/24/14 - ) Malaysian Ringgit HSBK Buy 10/24/14 - ) Chilean Peso BZWS Buy 10/27/14 - ) Euro BZWS Sell 10/27/14 - Chilean Peso DBAB Buy 10/29/14 - ) Euro DBAB Sell 10/31/14 - Malaysian Ringgit JPHQ Buy 10/31/14 - ) Euro DBAB Sell 11/03/14 - Euro BZWS Sell 11/05/14 - ) Japanese Yen CITI Sell 11/10/14 - Templeton Global Income Fund Statement of Investments, November 30, 2013 (unaudited) (continued) Euro JPHQ Sell 11/12/14 - ) Japanese Yen HSBK Sell 11/12/14 - Japanese Yen JPHQ Sell 11/13/14 - Japanese Yen MSCO Sell 11/14/14 - Euro DBAB Sell 11/17/14 - ) Japanese Yen CITI Sell 11/17/14 - Japanese Yen SCNY Sell 11/17/14 - Euro DBAB Sell 11/19/14 - ) Japanese Yen DBAB Sell 11/19/14 - Japanese Yen CITI Sell 11/19/14 - Malaysian Ringgit DBAB Buy 11/19/14 - Euro JPHQ Sell 11/20/14 - ) Japanese Yen JPHQ Sell 11/20/14 - Japanese Yen HSBK Sell 11/20/14 - Japanese Yen CITI Sell 11/20/14 - Malaysian Ringgit HSBK Buy 11/20/14 - Euro DBAB Sell 11/28/14 - ) Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ ) *In U.S. dollars unless otherwise indicated. At November 30, 2013, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Counterparty/ Expiration Notional Unrealized Unrealized Description Exchange Date Amount Appreciation Depreciation OTC Swaps Receive 3-month USD BBA LIBOR Pay Fixed rate 3.558% JPHQ 3/04/21 $ $ - $ ) Receive 3-month USD BBA LIBOR Pay Fixed rate 3.523% DBAB 3/28/21 - ) Receive 3-month USD BBA LIBOR Pay Fixed rate 4.215% JPHQ 1/11/41 - ) Receive 3-month USD BBA LIBOR Pay Fixed rate 4.347% CITI 2/25/41 - ) Receive 3-month USD BBA LIBOR Pay Fixed rate 4.349% JPHQ 2/25/41 - ) Receive 3-month USD BBA LIBOR Pay Fixed rate 4.320% JPHQ 2/28/41 - ) Receive 3-month USD BBA LIBOR Pay Fixed rate 4.299% JPHQ 3/01/41 - ) Net unrealized appreciation (depreciation) $ ) Templeton Global Income Fund Statement of Investments, November 30, 2013 (unaudited) (continued) A BBREVIATIONS Counterparty BZWS - Barclays Bank PLC CITI - Citibank N.A. DBAB - Deutsche Bank AG GSCO - The Goldman Sachs Group, Inc. HSBK - HSBC Bank PLC JPHQ - JPMorgan Chase Bank, N.A. MSCO - Morgan Stanley and Co. Inc. SCNY - Standard Chartered Bank UBSW - UBS AG Currency BRL - Brazilian Real EUR - Euro HUF - Hungarian Forint IDR - Indonesian Rupiah JPY - Japanese Yen KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit PEN - Peruvian Nuevo Sol PHP - Philippine Peso PLN - Polish Zloty SEK - Swedish Krona SGD - Singapore Dollar Selected Portfolio BHAC - Berkshire Hathaway Assurance Corp. FRN - Floating Rate Note Templeton Global Income Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Income Fund (Fund) is registered under the Investment Company Act of 1940, as amended, as a closed-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter (OTC) market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the date that the values of the foreign debt securities are determined. Derivative financial instruments (derivatives) listed on an exchange are valued at the official closing price of the day. Investments in open-end mutual funds are valued at the closing net asset value. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair market value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. In addition, certain foreign markets may be open on days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund for OTC derivatives, if any, is held in segregated accounts with the funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. The Fund entered into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the Fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional amount. These agreements may be privately negotiated in the over-the-counter market (OTC interest rate swaps) or may be executed on a registered exchange (centrally cleared interest rate swaps). For centrally cleared interest rate swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. 4. INCOME TAXES At November 30, 2013, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 5. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of November 30, 2013, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Foreign Government and Agency Securities a $ - $ 898,900,743 $ - $ 898,900,743 Quasi-Sovereign and Corporate Bonds a - 2,603,149 - 2,603,149 Municipal Bonds - 763,909 - 763,909 Short Term Investments 172,033,922 57,148,842 - 229,182,764 Total Investments in Securities $ 172,033,922 $ 959,416,643 $ - $ 1,131,450,565 Forward Exchange Contracts $ - $ 15,126,050 $ - $ 15,126,050 Liabilities: Swap Contracts - 3,302,742 - 3,302,742 Forward Exchange Contracts - 20,172,364 - 20,172,364 a For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 investments at the end of the period. 6. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Global Income Fund By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date January 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date January 27, 2014 By /s/MARK H. OTANI Mark H. Otani Chief
